DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 2, 12 – 13, & 27 – 29.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 11 – 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent No. 5,214,636), in view of Rou et al. (US 2008/0055777 A1), and Levashov et al. (“Multifunctional nanostructured films,” Russian Chemical Reviews, 2007).
With regard to claim 1, Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58). 


    PNG
    media_image1.png
    359
    581
    media_image1.png
    Greyscale

Ishikawa et al. do not teach the aluminum nitride (AlN) having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation.
Rou et al. teach a laminate including a thin film, wherein significant scratch erasure resistance is observed when the thin film has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]) parallel to the growth plane (substrate) (paragraph [0060]), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)).  
Therefore, based on the teachings of Rou et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to improve the scratch resistance of the anti-reflective layer taught by Ishikawa et al. by forming the hard AlN layer having a hexagonal crystal structure with a preferred 001 base plane crystallographic orientation.  The crystal structure and plane orientation of the thin film taught by Rou et al. is reasonably pertinent to the problem faced by the inventor (scratch resistance of a hard layer), even if it is not in the same field of endeavor as the claimed invention. See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
As discussed above, Ishikawa et al. teaches a transparent hard layer comprising AlN, Si3N4, or a combination of both (i.e. doping). Rou et al. teach forming a hard layer composed of a crystalline AlN with a 001 crystal orientation. However, the references cited above fail to teach the degree of crystallization in the hard layer.
	Levashov et al. teach an ultrahard nanomaterial coating having a crystalline phase composed of metal nitrides doped with an amorphous phase (non-crystalline) such as Si3N4, forming a nanostructured MN + Si3N4 film, wherein Si is present in the amount of 7 – 10 at.%. Controlled introduction of the amorphisers (dopant) allows for targeted variation of the structure and properties of the films (pg. 465, 1st col., last para. To 2nd col., first para.). The crystalline phase is responsible for the wear resistance while the soft phases (e.g. Si3N4) significantly decreases the contact friction couple (p. 466, 1st col. 2nd full para.).
	Therefore, based on the teachings of Levashov et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the crystalline phase to be a greater proportion (at least 50%) than the non-crystalline phase in order to achieve the desired hardness of the transparent hard layer.

With regard to claim 7, as discussed above, Rou et al. teach a laminate including a hard material layer, wherein significant scratch erasure resistance is observed when the hard material layer has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)).  
With regard to claim 11, Ishikawa et al. teach a high refractive index layer, such as ZnS, has a thickness of approximately 163 nm (Col. 4, Lines 60 - 63), which is less than 600 nm.  It would have been obvious to one of ordinary skill in the art to form high refractive index layers of AlN (hard layer) of the same thickness.
With regard to claim 12, Ishikiawa et al. teach the high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride (Col. 5, Lines 41 – 58). As discussed by Levashov et al., dopants, such as Si3N4, decrease the contact friction couple.
With regard to claim 14, Ishikawa et al. teach the substrate material is composed of glass (Col. 7, Lines 11 – 18).

Claims 2 – 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Rou et al., & Levashov et al., as applied to claim 1 above, and further in view of Mellot et al. (US 2007/0113881 A1).
With regard to claims 2 – 5, Ishikawa et al. do not teach the low refractive index layers of silicon dioxide are doped.
Mellot et al. teach an anti-reflective coating comprising titanium oxide in a low refractive index layer of silicon oxide layer for increasing, and thus optimizing, the refractive index value of the layer, which can improve the anti-reflective properties of the anti-reflective coating (paragraph [0025]) (claims 2 & 4 – 5).  Additionally, the low refractive index layer of silicon oxide may also be doped with aluminum (paragraph [0028]) (claim 3).
Therefore, based on the teachings of Mellot et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to dope the low refractive index layers of silicon dioxide with titanium dioxide or aluminum in order to adjust the refractive index of the layer, and thus improve the anti-reflective properties of the antireflective coating.
With regard to claim 15, as discussed above, the prior art teaches all the structural features of Applicant’s coated substrate.  Therefore, Applicant’s claimed properties, such as exhibiting a residual reflectance at 750 nm of less than 5% and/or a haze greater than prior to a stress test by not more than 5% would flow naturally from following the teachings of the prior art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Rou et al., & Levashov et al., as applied to claim 1 above, as evidenced by Filmetrics.com (https://www.filmetrics.com/refractive-index-database/SiO2/Fused-Silica-Silicon-Dioxide-Thermal-Oxide-ThermalOxide) and S. Bakalova et al. (2014 J. Phys.: Conf. Ser 514 012002).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Filmetrics.com teach silicon oxide films (low refractive index films), such as taught by Ishikawa et al., have a refractive index of 1.460 at 550 nm.
S. Bakalova et al. teach aluminum nitride films (high refractive index layer), such as taught by Ishikawa et al., have an index of refraction of 2.0 – 2.1 for wavelengths between 550 – 1200 nm (last paragraph of pg. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Rou et al., & Levashov et al., as applied to claim 1 above, and further in view of Masateru (JP 2011-058084), as evidenced by Ali et al. (“Study of the Effect of Coating Thickness, Substrate Temperature and Biasing Voltage on Various Characteristics of AlN Film,” Key Engineering Materials, ISSN: 1662-9795, Vol. 442, pp 211 – 220 (2010)).
With regard to claim 8, the references cited above fail to teach the elastic modulus of the high refractive index layer.
Masateru et al. teach a hard protective film containing aluminum nitride microcrystals wherein a ratio of hardness to modulus of elasticity (H/E*) of 0.08 or greater, as shown in drawing 4.  The H/E* will be 0.08 or greater and the modulus of elasticity in the range of about 180 to about 270 GPa (paragraph [0018] & drawing 2) based on the adjustment of substrate bias and the substrate temperature.  When H/E* is greater than 0.08, the hardness excels and thus improves the abrasion resistance (paragraph [0020]).
Methods of optimizing the substrate bias and the substrate temperature for improving the adhesion of an AlN film on a glass substrate are well known in the art, as evidenced by Ali et al.  Therefore, the modification suggested by JP 2011-58054 to the substrate and AlN layers taught by Ishikawa et al. is fully enabled.
Therefore, based on the teachings of Masateru et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the hard AlN layer taught by Ishikawa et al. such that that the modulus of elasticity is in the range of about 180 to about 270 GPa, which overlaps with Applicant’s claimed range of 80 – 250 GPa, a ratio hardness to modulus of elasticity 0.08 or greater in order to form a hard layer with improved abrasion (scratch) resistance.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 16 – 17 & 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Rou et al., & Levashov et al., as applied to claim 1 above, and further in view of Jacobs (US 2011/0294305 A1).
Ishikawa et al. do not limit the thicknesses of the alternating high refractive index layers and low refractive index layers.
With regard to claims 16 – 17, Jacobs et al. teach an antireflective coating comprising alternating high refractive index layers and low refractive index layers.  The low refractive index layers have a thickness in the range of 3 – 10,000 nm, preferably 10 nm – 2,500 nm (paragraph [0030]), which comprises Applicant's claimed ranges of 5 - 50 nm & 40 - 120 nm (claim 16), 10 – 40 nm, & 10 – 60 nm (claim 17).  The high refractive index layers have a thickness in the range of 5 nm to 1000 nm, more preferably from 5 nm to 250 nm (paragraph [0030]), which overlaps with Applicant’s claimed ranges of 80 – 1200 nm (claim 16), 10 - 40 nm, & 100 – 1000 nm (claim 17).  The thicknesses of these are dependent on the wavelength of light reflected, the desired color point, and the desired reflectivity (paragraphs [0029] – [0030], [0034], & [0042]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the thickness of the high refractive index layers and low refractive index layers within the stack of an antireflective coating taught by Ishikawa et al. according to the desired color point and desired reflectivity of the antireflective coating, within the thickness ranges taught by Jacobs et al.
With regard to claims 21 – 22, as discussed above, the combination of Ishikawa et al. & Rou et al. teach the same hard, high refractive index layers as Applicant, which are composed of aluminum nitride having hexagonal crystal structure predominantly of the 001 orientation.  Jacobs et al. teach high refractive index layers, such as aluminum nitride, having the same thickness as Applicant's high refractive index layers. 
The prior art teaches all the structural features of Applicant’s hard, high reflective coating layer.  Therefore, Applicant’s claimed properties, such as a transparent hard material having a transmittance for visible light of at least 50% (claim 21), more preferably at least 80% (claim 22), based on standard illuminant C and a transmittance for infrared light of at least 50% (claim 21), and more preferably at least 80% (claim 22) would flow naturally from following the teachings of the cited prior art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Claims 13 & 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent No. 5,214,636), in view of Rou et al. (US 2008/0055777 A1), Oyama et al. (U.S. Patent No. 6,572,990 B1), and Masateru (JP 2011-058084).
With regard to claim 23, Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride. Ishikawa et al. teach the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58).

    PNG
    media_image1.png
    359
    581
    media_image1.png
    Greyscale

Ishikawa et al. do not teach the aluminum nitride (AlN) having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation.
Rou et al. teach a laminate including a hard material layer, wherein significant scratch erasure resistance is observed when the hard material layer has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)).  
Therefore, based on the teachings of Rou et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to improve the scratch resistance of the anti-reflective layer taught by Ishikawa et al. by forming the hard AlN layer having a hexagonal crystal structure with a preferred 001 base plane crystallographic orientation.  The crystal structure and plane orientation of the hard layer taught by Rou et al. is reasonably pertinent to the problem faced by the inventor (scratch resistance of a thin layer), even if it is not in the same field of endeavor as the claimed invention. See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
Ishikawa et al. do not teach or suggest aluminum nitride in combination with oxygen to form hard, high refractive index layers of the antireflective coating.  However, Ishikawa et al. do not explicitly teach the hard material layer has a proportion of oxygen that is less than 2 at.%.
Oyama et al. teach a film consisting essentially of a nitride of a metal may contain a slight amount of oxygen. The content of oxygen significantly influences the optical constant, and influences the antireflection property of an antireflection film. The antireflection property is poor in cases where the oxygen content is too high or too low. The proportion (ratio in atom) of oxygen to said metal is preferably at most 0.5 (33%), and particularly 0.11 (9%) (Col. 5, Lines 33 – 43).
Therefore, based on the teachings of Oyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the optical constant and antireflection properties of the antireflective film. Absent a showing of criticality with respect to oxygen content (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the oxygen content through routine experimentation in order to achieve the desired optical constant and antireflection properties.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The references cited above fail to teach the average crystallite size of the crystalline AlN within the high refractive index layer (claim 23).
Masateru et al. teach a hard protective film containing aluminum nitride microcrystals and a preset crystal grain diameter of 20 nm or less (paragraphs [0008] & [0022]), which is within Applicant’s claimed range of at most 25 nm. The hard film has improved abrasion resistance (paragraph [0020]).
Therefore, based on the teachings of Masateru et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the hard AlN layer taught by Ishikawa et al. such that that the AlN layer contain crystals of grain diameter of 20 nm or less in order to form a hard layer with improved abrasion (scratch) resistance.

With regard to claim 13, as discussed above for claim 23, Ishikiawa et al. teach the high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride (dopant) (Col. 5, Lines 41 – 58).
With regard to claims 24 – 25, as discussed above, Rou et al. teach a laminate including a hard material layer, wherein significant scratch erasure resistance is observed when the hard material layer has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent No. 5,214,636), in view of Kasuga et al. (US 2004/0138043 A1), Rou et al. (US 2008/0055777 A1), and Levashov et al. (“Multifunctional nanostructured films,” Russian Chemical Reviews, 2007), & Oyama et al. (U.S. Patent No. 6,572,990 B1).
With regard to claim 27, Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58).

    PNG
    media_image1.png
    359
    581
    media_image1.png
    Greyscale

Ishikawa et al. teach the substrate material is composed of transparent low-resistance substrate, such as polycarbonate (Col. 5, Line 67 & Col. 6, Lines 21 – 23) or glass (Col. 6, Lines 21 – 23 & Col. 7, Lines 11 – 18). Ishikawa et al. do not explicitly teach the substrate for the optical recording member is composed of sapphire glass, optical glass, or crystal.
Kasuga et al. teach an optical device comprising an optical recording element (paragraph [0118]) comprising an optical lens formed from an optical glass substrate (paragraphs [0106] – [0108]) and an antireflective film (paragraphs [0109] & [0120]). Optical glass is preferable over plastics because it has high climate resistance and is greatly useful as a glass material for an optical element that fully functions in various situations (paragraph [0069]).
Therefore, based on the teaching of Kasuga et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an optical glass as the glass substrate taught by Ishikawa et al. because optical glass is preferably for high climate resistance in an optical element.
Ishikawa et al. do not teach the aluminum nitride (AlN) having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation.
Rou et al. teach a laminate including a hard material layer, wherein significant scratch erasure resistance is observed when the hard material layer has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)).  
Therefore, based on the teachings of Rou et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to improve the scratch resistance of the anti-reflective layer taught by Ishikawa et al. by forming the hard AlN layer having a hexagonal crystal structure with a preferred 001 base plane crystallographic orientation.  The crystal structure and plane orientation of the hard layer taught by Rou et al. is reasonably pertinent to the problem faced by the inventor (scratch resistance of a hard layer), even if it is not in the same field of endeavor as the claimed invention. See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
As discussed above, Ishikawa et al. teaches a transparent hard layer comprising AlN, Si3N4, or a combination of both (i.e. doping). Rou et al. teach forming a hard layer composed of a crystalline AlN with a 001 crystal orientation. However, the references cited above fail to teach the degree of crystallization in the hard layer.
	Levashov et al. teach an ultrahard nanomaterial coating having a crystalline phase composed of metal nitrides doped with an amorphous phase (non-crystalline), such as Si3N4, which forms a nanostructured MN + Si3N4 film, wherein Si is present in the amount of 7 – 10 at.%. Controlled introduction of the amorphisers (dopant) allows for targeted variation of the structure and properties of the films (pg. 465, 1st col., last para. To 2nd col., first para.). The crystalline phase is responsible for the wear resistance while the soft phases (e.g. Si3N4) significantly decreases the contact friction couple (p. 466, 1st col. 2nd full para.).
	Therefore, based on the teachings of Levashov et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the crystalline phase to be a greater proportion (at least 50%) than the non-crystalline phase in order to achieve the desired hardness of the transparent hard layer.
Ishikawa et al. do not teach or suggest aluminum nitride in combination with oxygen to form hard, high refractive index layers of the antireflective coating.  However, Ishikawa et al. do not explicitly teach the hard material layer has a proportion of oxygen that is less than 2 at.%.
Oyama et al. teach a film consisting essentially of a nitride of a metal may contain a slight amount of oxygen. The content of oxygen significantly influences the optical constant, and influences the antireflection property of an antireflection film. The antireflection property is poor in cases where the oxygen content is too high or too low. The proportion (ratio in atom) of oxygen to said metal is preferably at most 0.5 (33%), and particularly 0.11 (9%) (Col. 5, Lines 33 – 43).
Therefore, based on the teachings of Oyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the optical constant and antireflection properties of the antireflective film. Absent a showing of criticality with respect to oxygen content (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the oxygen content through routine experimentation in order to achieve the desired optical constant and antireflection properties.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 28 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent No. 5,214,636), in view of Rou et al. (US 2008/0055777 A1), Levashov et al., & Masateru (JP 2011-058084).
With regard to claim 28, Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58). 

    PNG
    media_image1.png
    359
    581
    media_image1.png
    Greyscale

Ishikawa et al. do not teach the aluminum nitride (AlN) having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation.
Rou et al. teach a laminate including a hard material layer, wherein significant scratch erasure resistance is observed when the hard material layer has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)).  
Therefore, based on the teachings of Rou et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to improve the scratch resistance of the anti-reflective layer taught by Ishikawa et al. by forming the hard AlN layer having a hexagonal crystal structure with a preferred 001 base plane crystallographic orientation.  The crystal structure and plane orientation of the hard layer taught by Rou et al. is reasonably pertinent to the problem faced by the inventor (scratch resistance of a hard layer), even if it is not in the same field of endeavor as the claimed invention. See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
As discussed above, Ishikawa et al. teaches a transparent hard layer comprising AlN, Si3N4, or a combination of both (i.e. doping). Rou et al. teach forming a hard layer composed of a crystalline AlN with a 001 crystal orientation. However, the references cited above fail to teach the degree of crystallization in the hard layer.
Levashov et al. teach an ultrahard nanomaterial coating having a crystalline phase composed of metal nitrides doped with an amorphous phase (non-crystalline), such as Si3N4, which forms a nanostructured MN + Si3N4 film, wherein Si is present in the amount of 7 – 10 at.%. Controlled introduction of the amorphisers (dopant) allows for targeted variation of the structure and properties of the films (pg. 465, 1st col., last para. To 2nd col., first para.). The crystalline phase is responsible for the wear resistance while the soft phases (e.g. Si3N4) significantly decreases the contact friction couple (p. 466, 1st col. 2nd full para.).
Therefore, based on the teachings of Levashov et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the crystalline phase to be a greater proportion (at least 50%) than the non-crystalline phase in order to achieve the desired hardness of the transparent hard layer.
The references cited above fail to teach the average crystallite size of the crystalline AlN within the high refractive index layer.
Masateru et al. teach a hard protective film containing aluminum nitride microcrystals and a preset crystal grain diameter of 20 nm or less (paragraphs [0008] & [0022]), which is within Applicant’s claimed range of at most 25 nm. The hard film has improved abrasion resistance (paragraph [0020]).
Therefore, based on the teachings of Masateru et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the hard AlN layer taught by Ishikawa et al. such that that the AlN layer contain crystals of grain diameter of 20 nm or less in order to form a hard layer with improved abrasion (scratch) resistance.

With regard to claim 29, Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride (dopant), and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58). 

    PNG
    media_image1.png
    359
    581
    media_image1.png
    Greyscale

Ishikawa et al. do not teach the aluminum nitride (AlN) having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation.
Rou et al. teach a laminate including a hard material layer, wherein significant scratch erasure resistance is observed when the hard material layer has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)).  
Therefore, based on the teachings of Rou et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to improve the scratch resistance of the anti-reflective layer taught by Ishikawa et al. by forming the hard AlN layer having a hexagonal crystal structure with a preferred 001 base plane crystallographic orientation.  The crystal structure and plane orientation of the hard layer taught by Rou et al. is reasonably pertinent to the problem faced by the inventor (scratch resistance of a hard layer), even if it is not in the same field of endeavor as the claimed invention. See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
As discussed above, Ishikawa et al. teaches a transparent hard layer comprising AlN, Si3N4, or a combination of both (i.e. doping). However, the references cited above fail to teach the proportion of AIN in the transparent hard layer is greater than 50 wt.%.
	Levashov et al. teach an ultrahard nanomaterial coating having a crystalline phase composed of metal nitrides (e.g. aluminum nitride) doped with an amorphous phase (non-crystalline), such as Si3N4, which forms a nanostructured MN + Si3N4 film, wherein Si is present in the amount of 7 – 10 at.%. Controlled introduction of the amorphisers (dopant) allows for targeted variation of the structure and properties of the films (pg. 465, 1st col., last para. To 2nd col., first para.). The crystalline phase is responsible for the wear resistance while the soft phases (e.g. Si3N4) significantly decreases the contact friction couple (p. 466, 1st col. 2nd full para.).
	Therefore, based on the teachings of Levashov et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the crystalline phase (metal nitride, e.g. aluminum nitride) to be a greater proportion (at least 50%) than the non-crystalline phase in order to achieve the desired hardness of the transparent hard layer.
The references cited above fail to teach the average crystallite size of the crystalline AlN within the high refractive index layer.
Masateru et al. teach a hard protective film containing aluminum nitride microcrystals and a preset crystal grain diameter of 20 nm or less (paragraphs [0008] & [0022]), which is within Applicant’s claimed range of at most 25 nm. The hard film has improved abrasion resistance (paragraph [0020]).
Therefore, based on the teachings of Masateru et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the hard AlN layer taught by Ishikawa et al. such that that the AlN layer contain crystals of grain diameter of 20 nm or less in order to form a hard layer with improved abrasion (scratch) resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 – 8, 12 – 14, & 28 – 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 6, 14, 19, & 22 of U.S. Patent No. 9,574,262 B2 (‘262), in view of Ishikawa et al. (U.S. Patent No. 5,214,636). 
With regard to claim 1, ‘262 claims a coated substrate, and a coating requiring enhanced scratch resistance comprising at least one high refractive index transparent hard material layer). The hard material layer includes crystalline aluminum nitride and wherein the aluminum nitride has a hexagonal crystal structure exhibiting a predominant (001) preferred orientation (claims 1 & 6). The AlN in the hard material layer has a degree of crystallization of at least 50% (claim 19).
 ‘262 does not claim the coating is an anti-reflective coating designed as an optical interference coating including at least two low refractive index layers including SiO2.
Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58). 
Therefore, based on the teachings of Ishikawa et al., it would have been obvious to one of ordinary skill in the art to form the coating claimed by ‘262 as an anti-reflective coating design as an optical interference coating including at least two low refractive index layer including SiO2 for use in optical recording elements comprising hard, transparent layers requiring enhanced scratch resistance.	 
With regard to claim 7, ‘262 claims the proportions of the crystal structure exhibiting a (001) preferred orientation, x(001) and y(001), with
X(001) = I(001)/(I(001) + I(100)), and
Y(001) = I(001)/I(001) + I(101)), as determined by an XRD measurement, are greater than 0.05 (claim 1).
With regard to claim 8, ‘262 claims the coating comprising the high refractive index layer has a modulus of elasticity at a test load of 10 mN that is at least 0.08 (claim 3).
With regard to claim 12, ‘262 claims the crystalline AlN of the hard materia layer is doped within is doped with SiN (claims 5 & 22).
With regard to claim 14, ‘262 claims the substrate is selected from the group consisting of glass, sapphire glass, borosilicate glass, aluminosilicate glass, soda-lima glass, synthetic quartz glass, lithium aluminosilicate glass, optical glass, crystal, and glass ceramic (claim 14).

With regard to claim 28, 262 claims a coated substrate, and a coating comprising at least one high refractive index transparent hard material layer). The hard material layer includes crystalline aluminum nitride (AlN) and wherein the aluminum nitride has a hexagonal crystal structure exhibiting a predominant (001) preferred orientation (claims 1 & 6). The crystalline aluminum nitride has an average crystallite size that is at most 25 nm (claim 4). The AlN in the hard material layer has a degree of crystallization of at least 50% (claim 19).
‘262 does not claim the coating is an anti-reflective coating designed as an optical interference coating including at least two low refractive index layers including SiO2.
Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58). 
	Therefore, based on the teachings of Ishikawa et al., it would have been obvious to one of ordinary skill in the art to form the coating claimed by ‘262 as an anti-reflective coating design as an optical interference coating including at least two low refractive index layer including SiO2 for use in optical recording elements comprising hard, transparent layers requiring enhanced scratch resistance.

With regard to claim 29, 262 claims a coated substrate, and a coating comprising at least one high refractive index transparent hard material layer). The hard material layer includes crystalline aluminum nitride (AlN) and wherein the aluminum nitride has a hexagonal crystal structure exhibiting a predominant (001) preferred orientation (claims 1 & 6). The AlN content, based on dopant material, that is greater than 50 wt.% (claim 6). An average crystallite size that is at most 25 nm (claim 4).
‘262 does not claim the coating is an anti-reflective coating designed as an optical interference coating including at least two low refractive index layers including SiO2.
Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58). 
	Therefore, based on the teachings of Ishikawa et al., it would have been obvious to one of ordinary skill in the art to form the coating claimed by ‘262 as an anti-reflective coating design as an optical interference coating including at least two low refractive index layer including SiO2 for use in optical recording elements comprising hard, transparent layers requiring enhanced scratch resistance.

Claims 13, 23 – 25, & 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 6, 14, 7, & 22 of U.S. Patent No. 9,574,262 B2 (‘262), in view of Ishikawa et al. (U.S. Patent No. 5,214,636) and Oyama et al. (U.S. Patent No. 6,572,990 B1).
With regard to claim 23, 262 claims a coated substrate, and a coating comprising at least one high refractive index transparent hard material layer). The hard material layer includes crystalline aluminum nitride (AlN) and wherein the aluminum nitride has a hexagonal crystal structure exhibiting a predominant (001) preferred orientation (claims 1 & 6). The crystalline AlN has an average crystallite size that is at most 25 nm (claim 4).
  ‘262 does not claim the coating is an anti-reflective coating designed as an optical interference coating including at least two low refractive index layers including SiO2.
Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58). 
	Therefore, based on the teachings of Ishikawa et al., it would have been obvious to one of ordinary skill in the art to form the coating claimed by ‘262 as an anti-reflective coating design as an optical interference coating including at least two low refractive index layer including SiO2 for use in optical recording elements comprising hard, transparent layers requiring enhanced scratch resistance.
U.S. Patent No. 9,574,262 B2 claims a proportion of oxygen in the hard material layer that is at most 10 wt.% (claim 7), but does not claim the less than 2 at.% of oxygen.
Oyama et al. teach a film consisting essentially of a nitride of a metal may contain a slight amount of oxygen. The content of oxygen significantly influences the optical constant, and influences the antireflection property of an antireflection film. The antireflection property is poor in cases where the oxygen content is too high or too low. The proportion (ratio in atom) of oxygen to said metal is preferably at most 0.5 (33%), and particularly 0.11 (9%) (Col. 5, Lines 33 – 43).
Therefore, based on the teachings of Oyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the optical constant and antireflection properties of the antireflective film. Absent a showing of criticality with respect to oxygen content (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the oxygen content through routine experimentation in order to achieve the desired optical constant and antireflection properties.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 13, ‘262 claims the crystalline AlN of the hard materia layer is doped within is doped with SiN (claims 5 & 22).
With regard to claims 24 – 25, ‘262 claims the proportions of the crystal structure exhibiting a (001) preferred orientation, x(001) and y(001), with
X(001) = I(001)/(I(001) + I(100)), and
Y(001) = I(001)/I(001) + I(101)), as determined by an XRD measurement, are greater than 0.05 (claim 1).

With regard to claim 27, 262 claims a coated substrate, and a coating comprising at least one high refractive index transparent hard material layer). The hard material layer includes crystalline aluminum nitride (AlN) and wherein the aluminum nitride has a hexagonal crystal structure exhibiting a predominant (001) preferred orientation (claims 1 & 6). The substrate material is selected from sapphire glass, optical glass, and crystal (claim 14). 
‘262 does not claim the coating is an anti-reflective coating designed as an optical interference coating including at least two low refractive index layers including SiO2.
Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride, and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58).
	Therefore, based on the teachings of Ishikawa et al., it would have been obvious to one of ordinary skill in the art to form the coating claimed by ‘262 as an anti-reflective coating design as an optical interference coating including at least two low refractive index layer including SiO2 for use in optical recording elements comprising hard, transparent layers requiring enhanced scratch resistance.
U.S. Patent No. 9,574,262 B2 claims a proportion of oxygen in the hard material layer that is at most 10 wt.% (claim 7), but does not claim the less than 2 at.% of oxygen.
Oyama et al. teach a film consisting essentially of a nitride of a metal may contain a slight amount of oxygen. The content of oxygen significantly influences the optical constant, and influences the antireflection property of an antireflection film. The antireflection property is poor in cases where the oxygen content is too high or too low. The proportion (ratio in atom) of oxygen to said metal is preferably at most 0.5 (33%), and particularly 0.11 (9%) (Col. 5, Lines 33 – 43).
Therefore, based on the teachings of Oyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the optical constant and antireflection properties of the antireflective film. Absent a showing of criticality with respect to oxygen content (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the oxygen content through routine experimentation in order to achieve the desired optical constant and antireflection properties.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant argues, “Claims 1, 2, 12, 13, 27 to 19 stand objected to. In response, appropriate corrections have been made consistent with the suggestions set forth on pages 2 and 3 of the Action” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 1 – 2, 12 – 13, & 27 – 29, the objections of claims 1 – 2, 12 – 13, & 27 - 29 are withdrawn.

Applicant argues, “The Action acknowledges that Ishikawa fails to disclose ‘the aluminum nitride (AlN) having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation’ and asserts Rou to supply the deficiency.
“First, Applicant points out that the ‘hard’ layers of Rou are magnetically hard layers. The term magnetically hard refers only to the magnetic properties of the layer, but not to the mechanical hardness. In fact, a magnetically hard material could be very soft. See, e.g., NPL ‘Soft and Hard Magnetic Materials’ submitted in an IDS herewith”.
“A ‘hexagonal crystal structure exhibiting a predominant (001) preferred orientation’ alone does not achieve a high hardness and scratch resistance.
“For example, as known in the art, graphite exhibits a corresponding hexagonal crystal structure. However, it is well known that graphite has a very low hardness, for example, compared to cubit diamond. The same is true for hexagonal boron nitride, which is also very soft compared to cubic boron nitride” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, contrary to Applicant’s assertion, the Examiner did not assert the hexagonal crystal structure exhibiting a predominant (001) would achieve a high hardness. As discussed in the office action, Rou et al. teach the following (paragraph [0055]):
[0055] Briefly stated, the present inventors have determined that thin film perpendicular media with layer stacks including magnetic recording layers with the aforementioned hcp structure and <0001>; preferred basal plane crystallographic orientations and provided with at least one low shear modulus layer (i.e., with a shear modulus of about 30 or less) exhibit significantly improved scratch-induced magnetic damage such as data erasure.

As shown in the citation of Rou et al., the crystallographic orientation should be (0001) for improved scratch resistance and does not mention any relationship between the crystallographic orientation and hardness.
Second, the primary reference (Ishikawa et al.) teaches the AlN layer has high hardness. The modification taught by Rou et al. was not relied upon for improving hardness. As discussed in the office action, the teachings of Rou et al. teach the hexagonal orientation (001) of the AlN contributes to scratch resistance.
Third, Rou et al. teach a hard article comprising a hard substrate (see paragraph [0072]) and a thin film of orientation (0001) for improving scratch resistance. Both hardness (mechanical strength) and magnetic hardness are properties of the article. As discussed above, the reference of Rou et al. was cited for the improvement of scratch resistance, not hardness. The crystal structure and plane orientation of the thin film taught by Rou et al. is reasonably pertinent to the problem faced by the inventor (scratch resistance of a thin layer), even if it is not in the same field of endeavor as the claimed invention. See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Fourth, it is worth noting the combined features of composition (AlN, as taught by Ishikawa et al.) and the orientation (as taught by Rou et al.) contributes to the hardness (mechanical strength) of the material. Therefore, Applicant’s analogy of the orientation of graphite is not pertinent to the properties resulting from the orientation of AlN because these are completely different materials.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Second, the coatings of Rou comprise magnetic materials, preferably a Co alloy to provide a magnetic storage medium. AlN or other non-magnetic layers are not contemplated. These metallic layers are reflecting and therefore not suitable for AR coatings such as those of Ishikawa.
“Thus, it is submitted a person of ordinary skill in the art would not turn to Rou and apply Rou’s disclosure to the AIR coating systems of Ishikawa, and certainly not for the purposes of achieving a mechanical hardness, absent hindsight” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, the primary reference of Ishikawa et al. already teach the AlN layer has high hardness. The secondary reference of Rou et al. was not relied upon for mechanical hardness, but rather for improving scratch resistance.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues, “Oyama contemplates the oxygen based on the resulting changes in optical properties, not mechanical properties. Therefore, routine optimization based on optical properties would lead to a different optimized result, namely one based on optical properties rather than mechanical properties such as hardness.
“Further, a person of ordinary skill in the art would not have arrived at the very low oxygen content claimed, namely of ‘less than 2at%” based on the combination with Oyama. Oayma discloses the ratio of oxygen to the ratio of metal is in the range of 0.11 to 0.5. See col. 5, ll. 33 – 43. This means that the ratio of metal cation to oxygen is in the range of about 9.1 to 1:0.5. This corresponds to oxygen content of from 11 at% to 50 at%. These values are significantly higher than ‘less than 2 at%’” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. With regard to claims 23 & 27, first, as previously discussed, the primary reference (Ishikawa et al.) already teach a high hardness AlN layer. Despite Applicant’s repeated arguments regarding the need for mechanical strength and hardness, Applicant’s claims do not recite any particular hardness value.
Second, Applicant has not provided evidence to demonstrate the criticality of the claimed oxygen content with regard to mechanical strength. Applicant’s specification does not contain any working examples with quantitative data to support their remarks.
Therefore, absent a showing of criticality with respect to oxygen content (a result effective variable) in the high refractive index layer, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the oxygen in the high refractive index layer through routine experimentation in order to achieve the desired optical constant and antireflective properties.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant argues, “It is submitted that the combination of Masteru with the combination of Ishikawa and Rou would not be consider by one of ordinary skill in the art since the advantage is already present in the combination of Ishikawa and Rou. As such, there exists no motivation, absent hindsight from the present invention, for the further combination with Masteru” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. It would have been obvious to one of ordinary skill in the art prior to the effective filing date that there are multiple ways to reduce scratch resistance, and thus incorporate as many ways as possible of reducing scratch resistance into a single embodiment.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781